DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 04/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
3.	Claims 1-3, 6, 9, 11-13, 16, 21-22, 26-28, 32-33, 35, 38-39 and 47-48, are rejected under 35 U.S.C. 103 as being unpatentable over Mark Oleynik et al., (hereinafter Oleynik) (US 2015/0290795) in view of Leonardo Bonanni et al., (hereinafter Bonanni) “Counterintelligence: Augmented Reality Kitchen”, MIT, Portland OR, April 2-7, 2005.
Re Claim 1. (Original) Oleynik discloses, a food preparation system for preparing a plurality of food items in a commercial kitchen environment (a kitchen food preparation system, Abstract, Fig.1-4, 19-22 with specific depiction of a system for food preparation at Fig.2 Par.[0021], [0168] in a commercial kitchen, Par.[0399], Fig.66), the system comprising: 
at least one camera aimed at a kitchen workspace for preparing the plurality of food items (cameras Par.[0013],[0158],[0159] or video camera 126 in Fig.5A, Par.[0197], or Fig.9A Par.[0028], etc...); 
a processor operable to compute an instruction for a kitchen worker (compute/create computer instructions i.e., recipes for food preparation by monitoring a human cook i.e., a kitchen worker being monitored, Par.[0010], using sensors and cameras, to interpret the motions and actions of a human cook/worker, Par.[0012] and based on data and information of preparation Par.[0151]) to perform a food preparation step based on data from the at least one camera, order information, and recipe information (to prepare food by performing by a computer hardware based processor 12, executing the instructions of food preparation software 14 in Fig.1, performing the food preparation steps based on data obtained by cameras at Fig.7A, C,  Par.[0013],[0029] following the steps of order information at process for a kitchen worker, diagram 1570 steps 1625-1676/1578-1584 in Fig.61A, and recipe information, Fig.61A step 1584 or the user chosen recipe at step 1630 – 1646 Fig.63 to perform food preparation according to recipe instructions, Par.[0122],-[0123], or recipe scripts Par.[0154]); and 
a projector in communication with the processor and operable to visually project the instruction onto a location in the kitchen workspace for the kitchen worker to observe (a computer projected image and a separate camera monitoring a human kitchen worker, when the system is operating in manual mode Par.[0355] Fig.41F or step 1576 in Fig.61A, or where the user selects a real-time video monitored projection of the recipe steps onto a projection screen located in the kitchen for replication, Par.[0418] Fig.79).
However, in order to emphasize the projection of real-time instructions by a projector and camera system identified in Oleynik above, the projection made by a projector unit onto a specific location within the kitchen workspace is disclosed in detail by Bonanni as in,
a processor operable to compute an instruction for a kitchen worker to perform a food preparation step based on data from the at least one camera, order information, and recipe information (a processor system running virtual recipe at a food preparation kitchen, Pg.3 “Range Finder”, based on cameras Pg.5 Fig.8 and recipe information, Pg.2 “Implementation” and recognized order information, Pg.6); and 
a projector in communication with the processor and operable to visually project the instruction onto a location in the kitchen workspace for the kitchen worker to observe (a projector in communication with the processor to project cooking instructions onto specific locations in the kitchen, Fig.8 and Pg.5 “System Architecture”).  
The ordinary skilled in the art would have recognized the similar application of camera and projectors system, for being known and applied in automated augmented kitchen environments hence being obvious, prior to the effective filing date of the invention as taught by Oleynik disclosing an augmented reality kitchen performing automatic or manual cooking based on recipe information and detailed by Bonanni, reinforcing the method of using projected information on various mediums for the kitchen worker, hence deeming the combination predictable.
   

Re Claim 2. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1, 
Oleynik teaches this feature, wherein the projector is configured to project the instruction on the food item or in close proximity to the food item (computer projected image and camera monitoring the manual cooking process of a worker’s hands/fingers, Par.[0355] and Fig.41F). 
Bonanni teaches about, wherein the projector is configured to project the instruction on the food item or in close proximity to the food item (projecting the recipe information at the cooking location on the countertop, Pg.1 “Counter Active”).  

Re Claim 3. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1, 
Oleynik teaches this feature, wherein the projector comprises a laser for projecting the instruction (Par.[0418 Fig.79).  

5. (Cancelled)  

Re Claim 6. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1,
Bonanni teaches about, wherein the instruction comprises at least one of a text, indicia, symbols, figures, or diagrams (per Fig.3 Virtual Recipe at Pg.3).  

7. (Cancelled)  
8. (Cancelled)  

Re Claim 9. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1,
Oleynik teaches this feature, further comprising at least one sensor in addition to the at least one camera (various cookware sensors 76 in Fig.3, or 100 Fig.4) 
Bonanni teaches about, further comprising at least one sensor in addition to the at least one camera (using temperature sensors inter alia, Pg.3 “Range Finder”, or Pg.4, 5A 8, step 956 Fig.28 Par.[0010],[0012-[0013],[0015], [0027]-[0028]…etc.,).  

10. (Cancelled)  

Re Claim 11. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1, 
Oleynik teaches this feature, further comprising a communication interface to connect with the internet (Par.[0169]).  

Re Claim 12. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1, 
Oleynik teaches the feature, wherein the processor is in communication with the POS and adapted to receive the order information (at a sales/distribution system, Cat.# 45 in Table E, accessing/ordering recipes available to order by registering as a user at a computer terminal Par.[0394] Fig.61A, B over an internet connection to purchase and receive recipes Par.[0169], Par.[0498] or Par.[0316] Fig.21, [0465] Fig.96A).  

Re Claim 13. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1, 
Oleynik teaches about, wherein the processor is operable to recognize and locate the food item based on data from the at least one camera (a video camera 304 identifies and tags/recognizes food items, Par.[0217]).  

14. (Cancelled)  
15. (Cancelled)  

Re Claim 16. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1, 
Oleynik teaches about, wherein one of the cameras is an IR camera, and wherein the processor is operable to 4MIS002US determine next food step based on image data from the IR camera of the food item (using IR camera Par.[0217]). 

17. (Cancelled)  
18. (Cancelled)  
19. (Cancelled)  
20. (Cancelled)  

Re Claim 21. (Original) Oleynik discloses, a method to assist a kitchen worker to prepare a plurality of food items in a kitchen workspace in order to complete a customer order (a commercial platform for ordering recipes in order to complete a customer/user order per flowcharts in Fig.61A,B), the method comprising: 

receiving the customer order (at a sales/distribution system, Cat.# 45 in Table E, accessing/ordering recipes available to order by registering as a user at a computer terminal Par.[0394] Fig.61A, B over an internet connection to purchase and receive recipes Par.[0169], Par.[0498] or otherwise Par.[0316] Fig.21, [0465] Fig.96A); 
computing an instruction for a kitchen worker (compute/create computer instructions i.e., recipes for food preparation by monitoring a human cook i.e., a kitchen worker being monitored, Par.[0010], using sensors and cameras, to interpret the motions and actions of a human cook/worker, Par.[0012] and based on data and information of preparation Par.[0151]) to perform a food preparation step on the plurality of food items in the kitchen workspace based on order information, camera data, and recipe information (to prepare food by performing by a computer hardware based processor 12, executing the instructions of food preparation software 14 in Fig.1, performing the food preparation steps based on data obtained by cameras at Fig.7A, C,  Par.[0013],[0029] following the steps of order information at process for a kitchen worker, diagram 1570 steps 1625-1676/1578-1584 in Fig.61A, and recipe information, Fig.61A step 1584 or the user chosen recipe at step 1630 – 1646 Fig.63 to perform food preparation according to recipe instructions, Par.[0122],-[0123], or recipe scripts Par.[0154]); and 

projecting the instruction onto a location in the workspace viewable by the kitchen worker (a computer projected image and a separate camera monitoring a human kitchen worker, when the system is operating in manual mode Par.[0355] Fig.41F or step 1576 in Fig.61A, or where the user selects a real-time video monitored projection of the recipe steps onto a projection screen located in the kitchen for replication, Par.[0418] Fig.79). 
However, in order to emphasize the projection of real-time instructions by a projector and camera system identified in Oleynik above, the projection made by a projector unit onto a specific location within the kitchen workspace is disclosed in detail by Bonanni as in,

computing an instruction for a kitchen worker to perform a food preparation step on the plurality of food items in the kitchen workspace based on order information, camera data, and recipe information (a processor system running virtual recipe information at a food preparation kitchen, Pg.3 “Range Finder”, based on cameras Pg.5 Fig.8 and recipe information, Pg.2 “Implementation” and recognized order information, Pg.6); and 
projecting the instruction onto a location in the workspace viewable by the kitchen worker (a projector in communication with the processor to project cooking instructions onto specific locations in the kitchen, Fig.8 and Pg.5 “System Architecture”).  

The ordinary skilled in the art would have recognized the similar application of camera and projectors system, for being known and applied in automated augmented kitchen environments hence being obvious, prior to the effective filing date of the invention as taught by Oleynik disclosing an augmented reality kitchen performing automatic or manual cooking based on recipe information locally or by subscription ordering and detailed by Bonanni, thus reinforcing the method of using projected information on various mediums for the kitchen worker, hence deeming the combination predictable.

Re Claim 22. (Original) Oleynik and Bonanni disclose, the method of claim 21, 
Bonanni teaches about, wherein the step of projecting is performed directly onto the location (a projector in communication with the processor to project cooking instructions onto specific locations in the kitchen, Fig.8 and Pg.5 “System Architecture”).  

23. (Cancelled)  
24. (Cancelled)  
25. (Cancelled)  

	Re Claim 26. (Original) This claim represents the method of the food recognizing system of claim 13, hence it is rejected on the same evidence mapped mutatis mutandis.

Re Claim 27. (Original) Oleynik and Bonanni disclose, the method of claim 26, 
Oleynik teaches about, wherein the step of recognizing and locating is performed with a trained CNN (Par.[0449]).  

Re Claim 28. (Original) Oleynik and Bonanni disclose, the method of claim 26, 
Oleynik teaches about, further comprising monitoring a state of the food items (monitoring the cooking state of the food items Par.[0380]).  

Re Claim 29. (Original) Oleynik and Bonanni disclose, the method of claim 28,
Bonanni teaches about, further comprising providing an instruction based on a change in the state (providing information i.e., instructions based on the changed temperature state of the food, Pg.3 “Range Finder” or Pg.6 Left Col. above Fig.9).  

30. (Cancelled)  
31. (Cancelled)  

Re Claim 32. (Original) Oleynik and Bonanni disclose, the method of claim 21, 
Oleynik teaches about, further comprising computing the total time to carry out the customer order (computing the cooking duration representing the time at which the customer order is complete Fig.64A, Par.[0223], duration of the food preparation Par.[0340],[0398]).  

Re Claim 33. (Cancelled) Oleynik and Bonanni disclose, the method of claim 32, 
Oleynik teaches about, further comprising computing a first set of steps to complete a first customer order including computing a duration for each step, and a time to commence each step (computing each intermediary time for food preparation divided into multiple stages along the cooking timeline, Par.[0333] Fig.36) .  

34. (Cancelled)  

Re Claim 35. (Original) Oleynik and Bonanni disclose, the method of claim 21, 
Bonanni teaches about, wherein the step of projecting includes projecting a symbol onto a grill or the food item (projecting the steps onto a grill top, Fig.3).  

36. (Cancelled)  
37. (Cancelled)  

Re Claim 39. (Original) The method of claim 38, 
Bonanni teaches about, wherein the location is on top of a food item (projecting on the food item itself, Pg.3 “Range Finder”).  

40. (Cancelled)  
41. (Cancelled)  
42. (Cancelled)  
43. (Cancelled)  
44. (Cancelled)  
45. (Cancelled)  
46. (Cancelled)  
	
	Re Claim 47. (Original) This claim represents the method used to assist a kitchen worker to prepare a plurality of food items in a kitchen workspace to complete a customer order, where the temperature threshold is defined as part of the process similarly recited at apparatus claim 1, by the arts to Oleynik and Bonanni disclosing the temperature threshold (adjusting the cooking temperature according to a temperature threshold, Pg.4 “Heat Sink”). 

Re Claim 48. (Original) Oleynik and Bonanni disclose, the method of claim 47 
Bonanni teaches about, wherein the threshold is temperature (Pg.4 “Heat Sink”).

49.-88. (Cancelled)
4.	Claims 4 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik and Bonanni in view of Farahan Masood et al., (hereinafter Masood) (US 2016/0239705).

Re Claim 4. (Original) Oleynik and Bonanni disclose, the food preparation system of claim 1, 
Masood teaches about, wherein the projector comprises AR glasses (using augmented reality glasses in a work virtual environment Fig.29a,b, Par.[0008], Par.[0129]). 
One of ordinary skill in the art would have recognized the similar application of camera and projectors system in a virtual space, for being known and applied in automated augmented kitchen environments hence obvious, prior to the effective filing date of the invention as taught by Oleynik and detailed by Bonanni, where the use of augmented reality glasses would be preferable in particular cases as described by Masood hence deeming such combination predictable.

Re Claim 38. (Original) This claim represents the method of the food recognizing system of claim 4, hence it is rejected on the same evidence mapped mutatis mutandis.
Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/